Citation Nr: 1014595	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut.

The Board has determined that further development of the 
claim is required.  This claim is therefore REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


 REMAND

The Veteran contends that he has PTSD as a result of non-
combat stressors, including three personal assaults.  The 
Board presently remands the claim for the conduct of a 
clarifying VA mental disorders examination.

Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f).

The law provides that if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

Of particular relevance to this matter, the regulation 
specifically provides that VA "may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred."  Id. 

While the Board presently summarizes the record and directs 
that a VA mental disorders examination be afforded to the 
Veteran, the summary of information does not relieve the 
examiner of the obligation to examine the claims folder and 
any other evidence generated in conjunction with the 
examination.

Firstly, the Veteran's accounts of the timing of his claimed 
stressors is not consistent with his military service from 
January 1971 to February 1972 when he was discharged for 
unsuitability.  However, the Veteran is also noted to have 
dementia, such that his perception of the alleged events may 
be subject to impaired memory.  

In an August 2007 statement, the Veteran alleged that:

In March 1972, he was sodomized with a broomstick and 
beaten by his platoon sergeant and drill instructor. and 
was sodomized with a broomstick and beaten;

In June 1972, he was sexually assaulted by three 
marines, and following this incident he reported to an 
unknown chaplain;

In August 1972, he was the victim of an "attempted 
rape" by an acquaintance, and;

In September 1972 while on leave he was beaten and 
sexually assaulted by fellow marines, following which he 
reported to the U.S. Marine Corps hospital at Camp 
Pendleton, California.

The Veteran's service medical treatment records do not 
reflect any mention of any sexual assault.  

In an October 1971 consultation report authored by a U.S. 
Naval Medical Officer at the Neuropsychiatric Service at the 
Naval Hospital, Camp Pendleton, California, it was noted:

This 17 year old single male [Private First 
Class/U.S. Marine Corps] with about nine months of 
active service, has been seening (sic) a chaplain 
for three months about his inability to adapt to 
the Marine Corps.  He wants out.  He refuses to 
salute, gets into fights.  His main problems are 
defiance of authority and racial prejudice (he 
manages to find or provoke this in all quarters).

His background is as the third of five children 
with mother and adopted father.  He has had school 
authority problems, juvenile problems, stole 
stepfather's car; he wet the bed to age 11; has 
always defied authority.  He has had frequent 
fights in the Marine Corps and problems over 
authority.  He had a friend hit his back, then 
lifted a locker to get low back pain, hoping for a 
medical discharge.

He is alert, well-oriented, angry, defiant, 
petulant, and effeminate.

IMPRESSION:  

(1)	Passive Aggressive Personality, severe 
(with strong antagonism to authority
(2)	Effeminate
(3)	Unsuitable for Marine Corps by (1)
(4)	No potential for rehabilitation via 
command leadership and counsel, and 
certainly not by psychiatric treatment.  

In January 1972, the Marine Corps initiated administrative 
proceedings to separate the Veteran based upon a "Report of 
Unsuitability," and filed by the commander of a military 
occupational training school. The commander noted that the 
Veteran had received two episodes of non-judicial punishment, 
for failing to obey a lawful order and for sleeping while on 
watch.   

Documents included in the report of separation proceedings 
include various statements from the Veteran's immediate chain 
of command, indicating the Veteran's apparently-expressed 
desire for discharge and his supervisors' evaluations as to 
his lack of potential for service.  

Apparently during the course of separation proceedings, the 
Veteran provided the following signed statement:

Since I enlisted into the marine corps I have ran 
(sic) into many problems because of my inability to 
adapt. Simply because I dont (sic) believe in the 
orginazation (sic) I am supposed to be serving. 
Also because I have run across severe racial 
prejudice in all aspects. At first I though I could 
pretend for four years but now Iknow (sic) better. 
My selfcontroll (sic) has become very limited so I 
cant (sic) make myself believe something that I 
know is wrong, is right. And rank, is something 
that I really hate because it has been used so 
vividly against me. The marine corps has been set 
up and ran by white man kind (sic), so I feel as 
though it should be served by its followers white 
or whatever. So I have become compelled to express 
my beliefs. I have a deep dislike for white people 
so how can I expect them to like me in fact I dont 
(sic) want them to like me. Am I crazy no. I am one 
of many black men who cant (sic) go on 
pretending(yes sir, no sir, good morning sir,) I 
havent (sic) seen a good morning since I've (sic) 
been in the marine corp, so why go on pretending. I 
was about to give up and go U.A. or something 
because I thought there was no justice for a black 
man with my problems. Then I was sent to see a 
Psychiatrist after several months of tring (sic) to 
seek a medical discharge. Some people resort to 
drugs. I went on antried (sic) for a medical 
discharge because I thought the only way was to get 
a [undesirable discharge], [bad conduct discharge] 
or Dis Honorable (sic) like most blacks end up with 
any way (sic). Here I am justice is up to all of 
you. Since having been told about unsuitability 
discharges that is my last ray of hope for I know 
if that is denied where my future is headed.   

In April 2005, the Social Security Administration found the 
Veteran to be disabled within the meaning of its applicable 
law.  It was noted that the Veteran had a high school 
education, and past relevant work as a home health care 
worker, a corrections officer and a mail sorter.

It was noted that Bernard Pellet, Ph.D., a psychological 
consultant conducted a December 2003 examination.  The 
examiner reported that the Veteran experienced depression, 
memory problems, and panic attacks.  The Veteran had reported 
to the examiner that he had sustained sexual abuse as a child 
from his father and maternal grandfather as well as physical 
abuse from his stepfather.  Dr. Pellet diagnosed the Veteran 
with an alcohol-induced persisting dementia and alcohol 
dependence and cocaine abuse which were then sustained in 
full remission; a major depressive disorder, single episode, 
severe without psychotic features and a chronic post-
traumatic stress disorder.  

In April 2007, the Veteran underwent a psychiatric diagnostic 
interview examination by a licensed clinical social worker at 
Manchester Memorial Hospital.  The Veteran claimed that he 
had been abused three times by his sergeant.  The Veteran 
also admitted to being sexually abused by his maternal 
grandfather from ages 6-13, being molested by his best friend 
at age 16, and being physically abused by his step-father 
after discovering that his step-father was molesting the 
Veteran's sister.  

The Board finds that a VA examination is necessary before it 
may adjudicate the claim for service connection for PTSD.  38 
C.F.R. § 3.304(f).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD that is 
not evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The AMC/RO should then obtain 
these records and associate them with the 
claims folder.

Contemporaneously with this effort, 
the AMC/RO will advise the Veteran 
that he may submit any further 
information towards substantiation 
of the claimed stressors that is not 
presently of record.

2.  After completion of the above, the 
AMC/RO must schedule the Veteran for a 
comprehensive mental disorders 
examination, by a mental health care 
examiner or examiners who are qualified 
to render opinions as to whether, based 
upon the Veteran's reported and 
documented history, personal or sexual 
assault trauma occurred, in accordance 
with 38 C.F.R. §3.304(f).  The following 
considerations will govern the 
examination:
	
		a.  The claims files, and a copy of 
this remand, will be reviewed by the 
examiner(s), who must acknowledge 
receipt and review of these 
materials in his or her examination 
report generated as a result of this 
remand.  All necessary tests and 
studies should be conducted.  

b.  The examiner(s) must first 
obtain a detailed statement from the 
Veteran as to the correct dates, 
places and participants of the 
alleged assaults.  

	c.  The examiner(s) must conduct an 
examination with consideration of 
the criteria for PTSD as specified 
in the applicable section of the 
current edition of the Diagnostic 
and Statistical Manual.  

d.  The examiner(s) should reconcile 
all psychiatric diagnoses documented 
in the Veteran's records and provide 
a current psychiatric diagnosis.

The examiner(s) must respond to the 
following inquiries:

	(a)  After examination of all 
of the evidence of record, does 
the evidence indicate that one 
or more in-service personal 
assaults occurred as alleged by 
the Veteran?

	(b)  Does the Veteran have PTSD 
as a result of one or more such 
incidents?

	e.  In formulating the requested 
opinion, the examiner(s) must review 
and comment as to the medical 
significance, if any, on the service 
medical and personnel records, as 
are reviewed above.

	f.  The examiner(s) must identify 
the information on which his or her 
opinion(s) is based, to specifically 
include, but not limited to, the 
evidence listed above.  The opinion 
must  summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all 
medical conclusions rendered.  The 
opinion should also allocate the 
Veteran's various symptoms and 
manifestations to the appropriate 
diagnostic entity.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon by the 
examiner.  The examiner must be 
instructed that if a response cannot 
be determined without resort to 
speculation, the examiner must state 
what evidence would be required to 
formulate an opinion.  

g.  To help avoid future remand, the 
AMC/RO must ensure that all 
requested actions have been 
accomplished (to the extent 
possible) in compliance with this 
remand.  If any action is not 
undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  Stegall v. West, 11 
Vet.  App. 268 (1998).

3.  Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the claim for service 
connection for PTSD must be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The purpose of this remand is to assist the Veteran with the 
development of his claim for service connection for PTSD.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


